Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This communication is a Final Office Action on the merits. Claims 10-29, are currently pending and have been considered below.  The Applicant has noted the previously issued 112f Interpretation.
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/3/2020 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-29 are rejected under 35 U.S.C. 103 as being unpatentable over Gurha (US 20160007083), in view of Moore S et al. (US 20140130076). 
Independent Claim 10:
Gurha discloses
In a digital medium environment a system comprising:
a consumption module implemented at least partially in hardware of the computing device to generate consumption data describing a plurality of aspects including: 
a first aspect describing which of a plurality of components are included in respective ones of the plurality of items of digital content;
(see Gurha [0259] “…the ACEM may identify an advertisement comprised in a URL link via advertisement image recognition. For example, the ACEM may identify graphical contents contained in a URL link based on empirical pattern of web content format. Such empirical patterns may be classified per URL link type (e.g., a shopping site link such as Amazon.com may have an advertisement placed at the center frame of the web page; a news link such as New York Times page may have an advertisement placed at the side/bottom bar of the web page, and/or the like). For another example, the ACEM may identify dynamic contents on the web page, such as, but not limited to flash contents, banners, applets, and/or the like, as displayed advertisements“)
a second aspect describing an environment of a plurality of environments, at which,  respective components of the plurality of components are consumed; a third aspect describing which channel of a plurality of channels are used by respective components the plurality of channels corresponding to different techniques usable to communicate the plurality of components; and
(see Gurha [0051]…” the ACEM platform 105 may interact with user mobile devices, e.g., PDAs, smart phones, etc., for targeted mobile advertisement delivery 104. For example, in one implementation, ACEM platform may obtain a TV viewing status information from a user's mobile device, and determine the TV program content the user is/has been watching based on TV schedules, as further discussed in FIG. 1B. When ACEM determines the user selected channel contains a TV ad of ‘Geico’ 104b, ACEM may deliver promotions, rewards, coupons, questionnaires, etc., related to ‘Geico’ as a targeted ad 104a to the user mobile device”
[0124] …”the ACEM may perform OCR on the received graphic data (e.g., photos, video clips, etc.) to determine whether the user is present in front of the TV. For another example, the ACEM may determine how many users are watching the TV program by being present. For another example, the ACEM may determine whether the user is present in front of his home TV by analyzing the received GPS coordinates, e.g., when the user's GPS coordinates reflects he has migrated from his home address to a second address, it may indicate the user is no longer watching the TV program”

Gurha does not disclose
a model training model implemented at least partially in hardware of a computing device to train a model using machine learning, based on data, to identify which aspects of a plurality of aspects contribute toward achieving an action, the training data 

a model use module implemented at least partially in hardware of the computing device to process user interaction data to generate a recommendation based on the trained model using machine learning, the recommendation indicating a component of the plurality of components to be included in an additional item of digital content, an environment of the plurality of environments in which the component is to be consumed, and a channel of the plurality of channels to communicate the additional item of digital content.
Moore teaches
a model training model implemented at least partially in hardware of a computing device to train a model using machine learning, based on data, to identify which aspects of a plurality of aspects contribute toward achieving an action, the training data 

a model use module implemented at least partially in hardware of the computing device to process user interaction data to generate a recommendation based on the trained model using machine learning, the recommendation indicating a component of the plurality of components to be included in an additional item of digital content, an environment of the plurality of environments in which the component is to be consumed, and a channel of the plurality of channels to communicate the additional item of digital content.

Therefore, from the teaching of Moore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the audience monitoring system of Gurha to include the above claim elements as taught by Moore in order to make recommendations that maximize sales of products.
Independent Claim 16:
Gurha discloses

a first aspect describing which of a plurality of components are included in respective ones of the plurality of items of digital content;
(see Gurha [0259] “…the ACEM may identify an advertisement comprised in a URL link via advertisement image recognition. For example, the ACEM may identify graphical contents contained in a URL link based on empirical pattern of web content format. Such empirical patterns may be classified per URL link type (e.g., a shopping site link such as Amazon.com may have an advertisement placed at the center frame of the web page; a news link such as New York Times page may have an advertisement placed at the side/bottom bar of the web page, and/or the like). For another example, the ACEM may identify dynamic contents on the web page, such as, but not limited to flash contents, banners, applets, and/or the like, as displayed advertisements“)
a second aspect describing an environment of a plurality of environments, at which,  respective components of the plurality of components are consumed; a third aspect describing which channel of a plurality of channels are used by respective components the plurality of channels corresponding to different techniques usable to communicate the plurality of components; and

[0124] …”the ACEM may perform OCR on the received graphic data (e.g., photos, video clips, etc.) to determine whether the user is present in front of the TV. For another example, the ACEM may determine how many users are watching the TV program by being present. For another example, the ACEM may determine whether the user is present in front of his home TV by analyzing the received GPS coordinates, e.g., when the user's GPS coordinates reflects he has migrated from his home address to a second address, it may indicate the user is no longer watching the TV program”
[0084]… “user mobile device application status information including an actively running gaming application (e.g., "Angry Bird"), which may indicate the user is playing the video game instead of paying attention to the TV program (e.g., see 299a at FIG. 2
means for outputting a result based on the outcome data for output in a user interface.

Gurha does not disclose
means for training a model using machine learning, based on data to identify which aspects of a plurality of aspects contribute toward achieving an action, the training data 
means for using the model to process user interaction data to generate a recommendation based on the trained model using machine learning, the recommendation indicating a component of the plurality of components to be included in an additional item of digital content, an environment of the plurality of environments in which the component is to be consumed, and a channel of the plurality of channels to communicate the additional item of digital content.
Moore teaches
means for training a model using machine learning, based on data to identify which aspects of a plurality of aspects contribute toward achieving an action, the training data 

means for using the model to process user interaction data to generate a recommendation based on the trained model using machine learning, the recommendation indicating a component of the plurality of components to be included in an additional item of digital content, an environment of the plurality of environments in which the component is to be consumed, and a channel of the plurality of channels to communicate the additional item of digital content.
 (see Moore [0195] which discusses the workings of the machine learning techniques, recommendations, recommended content, and [channels] such as smart TV, mobile device, tablet, etc..via “….. the purpose of the meaning stage is to learn what types of values for other variables in the system can maximize the primary variable (in this example attention time of people captured from the camera sensor). Then machine learning techniques like supervised learning, semi supervised learning classification and regression algorithms can take as input all other variables in the system and use the primary variable as the learning label. The learning stage can constantly be updated with new information from the D.I.M.A system. This can then make recommendations on which content to play on a digital sign, smart tv, mobile device and or tablet. Content can be stored locally or remotely but the decision on what content is played next is based on the results of the probability engine. For this example a probability engine will try to maximize the attention time of people captured in the data phase of the system based on similar observations from data captured by other sensors previously (i.e. profile associations from other similar environments/use cases). Another example of a primary variable is using purchase data in connection with what products were sold and when”).

Independent Claim 21:
Gurha discloses
In a digital medium environment a system comprising:
a first aspect describing which of a plurality of components are included in respective ones of the plurality of items of digital content ;
(see Gurha [0259] “…the ACEM may identify an advertisement comprised in a URL link via advertisement image recognition. For example, the ACEM may identify graphical contents contained in a URL link based on empirical pattern of web content format. Such empirical patterns may be classified per URL link type (e.g., a shopping site link such as Amazon.com may have an advertisement placed at the center frame of the web page; a news link such as New York Times page may have an advertisement placed at the side/bottom bar of the web page, and/or the like). For another example, the ACEM may identify dynamic contents on the web page, such as, but not limited to flash contents, banners, applets, and/or the like, as displayed advertisements“)
a second aspect describing an environment of a plurality of environments, at which,  respective components of the plurality of components are consumed; a third aspect describing which channel of a plurality of channels are used by respective components the plurality of channels corresponding to different techniques usable to communicate the plurality of components; and

[0124] …”the ACEM may perform OCR on the received graphic data (e.g., photos, video clips, etc.) to determine whether the user is present in front of the TV. For another example, the ACEM may determine how many users are watching the TV program by being present. For another example, the ACEM may determine whether the user is present in front of his home TV by analyzing the received GPS coordinates, e.g., when the user's GPS coordinates reflects he has migrated from his home address to a second address, it may indicate the user is no longer watching the TV program”
[0084]… “user mobile device application status information including an actively running gaming application (e.g., "Angry Bird"), which may indicate the user is playing the video game instead of paying attention to the TV program (e.g., see 299a at FIG. 2
Gurha does not disclose
training  by the at least one computing device, a model using machine learning, based on training data to identify which aspects of a plurality of aspects contribute toward achieving an action, the training data 

generating, by the at least one computing device, a recommendation by processing user interaction data based on the trained model using machine learning, the recommendation indicating a component of the plurality of components to be included in an additional item of digital content, an environment of the plurality of environments in which the component is to be consumed, and a channel of the plurality of channels to communicate the additional item of digital content.
Moore teaches
training  by the at least one computing device, a model using machine learning, based on training data to identify which aspects of a plurality of aspects contribute toward achieving an action, the training data 

generating, by the at least one computing device, a recommendation by processing user interaction data based on the trained model using machine learning, the recommendation indicating a component of the plurality of components to be included in an additional item of digital content, an environment of the plurality of environments in which the component is to be consumed, and a channel of the plurality of channels to communicate the additional item of digital content.

Therefore, from the teaching of Moore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the audience monitoring system of Gurha to include the above claim elements as taught by Moore in order to make recommendations that maximize sales of products.
Claims 11, 22:
Gurha discloses
the plurality of environments describe a user location or user surroundings.
See Gurha via atmospherics data….”
[0124] …”the ACEM may perform OCR on the received graphic data (e.g., photos, video clips, etc.) to determine whether the user is present in front of the TV. For another example, the ACEM may determine how many users are watching the TV program by being present. For another example, the ACEM may determine whether the user is present in front of his home TV by analyzing the received GPS coordinates, e.g., when the user's GPS coordinates reflects he has migrated from his home address to a second address, it may indicate the user is no longer watching the TV program”
[0084]… “user mobile device application status information including an actively running gaming application (e.g., "Angry Bird"), which may indicate the user is playing the video game instead of paying attention to the TV program (e.g., see 299a at FIG. 2
Claims 12, 23:
Gurha discloses
the plurality of environments describe a technique or a device used to consume at least one of the plurality of items of digital content.
See Gurha regarding environments [home, away from home] and content consumption…

[0084]… “user mobile device application status information including an actively running gaming application (e.g., "Angry Bird"), which may indicate the user is playing the video game instead of paying attention to the TV program (e.g., see 299a at FIG. 2

Claims 13, 24:
Gurha discloses
an outcome module configured to generate outcome data based on the interaction data, the outcome data further describing how different components of the plurality of components affect different segments of a user audience on achieving the action by the additional item of digital content.
(see Gurha… [0193] In one implementation, the media analytics engine 573c may analyze the loaded structured data 573c, e.g., per user profile, per media type, etc. In one implementation, the organization/user management 573d may create and manage user accounts with the ACEM. In further implementations, the TV/mobile/web measurement reports component 573b may generate media measurement reports (e.g., including audience ratings, ad effectiveness, etc.) based on structured media data, such as audience TV channel selections, mobile/web browsing activities, etc.
[0194] In one implementation, the ACEM unstructured data analytics platform 570b may have a rule to define the specific fields for which the content needs to be extracted for a given user (e.g. user demographics, no of friends, no of messages in a given duration, actual text for message and comments etc). Based on the authentication token the social media analytics platform 570b may query the social platform for the content. In one implementation, the social analytics platform 570b may schedule the query tasks and persist structured and unstructured content that is extracted“)
Claims 14, 25:
Gurha discloses
a result output module to output a result based on the outcome data for output in a user interface.
(see Gurha [0302] FIGS. 10A-10H “provides exemplary user interfaces of media analytics reports within embodiments of the ACEM. FIG. 10 A provides an exemplary ACEM media analytics UI flow”)
Claims 15, 19, 26:
Gurha does not disclose
the result output module is further configured to generate the additional item of digital content item in real time based on recommendation.
Moore teaches
the result output module is further configured to generate the additional item of digital content item in real time based on recommendation.

Therefore, from the teaching of Moore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the audience monitoring system of Gurha to include the above claim elements as taught by Moore in order to make recommendations that maximize sales of products.
Claim 17:
Gurha discloses
means for generating outcome data further describes whether the effect likely resulted from a combination of two or more of the plurality of aspects, the plurality of aspects further describing a fourth aspect describing which audience segment of a plurality of audience segments consume, respectively, the plurality of items of digital contents
(see Gurha… [0193] In one implementation, the media analytics engine 573c may analyze the loaded structured data 573c, e.g., per user profile, per media type, etc. In one implementation, the organization/user management 573d may create and manage user accounts with the ACEM. In further implementations, the TV/mobile/web measurement reports component 573b may generate media measurement reports (e.g., including audience ratings, ad effectiveness, etc.) based on structured media data, such as audience TV channel selections, mobile/web browsing activities, etc.
[0194] In one implementation, the ACEM unstructured data analytics platform 570b may have a rule to define the specific fields for which the content needs to be extracted for a given user (e.g. user demographics, no of friends, no of messages in a given duration, actual text for message and comments etc). Based on the authentication token the social media analytics platform 570b may query the social platform for the content. In one implementation, the social analytics platform 570b may schedule the query tasks and persist structured and unstructured content that is extracted“)
Claim 18:
Gurha does not disclose
means for generating the outcome data is further configured to describe, in the outcome data, an additional likely effect of items of digital content on a particular segment of a plurality of audience segments based on user interaction data.
Moore teaches
means for generating the outcome data is further configured to describe, in the outcome data, an additional likely effect of items of digital content on a particular segment of a plurality of audience segments based on user interaction data.

Therefore, from the teaching of Moore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the audience monitoring system of Gurha to include the above claim elements as taught by Moore in order to make recommendations that maximize sales of products.
Claim 20:
Gurha discloses
means for generating outcome data that includes a content graph that connects users, content, and attributes for one of the plurality of items of digital content in the user interaction data, the content graph identifying a plurality of components of the one of the plurality of items of digital content, an environment of consumption of the one of the plurality of items of digital  content by a user, and a channel of consumption of the one of the plurality of items of digital content by the user.
(see Gurha [0082, 0151, 0158, 0164] which discuss aggregated atmospherics data [content graphs])
Claim 27:
Gurha discloses
the first aspect describes at least one of the plurality of components as a digital image displayable within a respective said item of digital content.
(see Gurha [0259] “…the ACEM may identify an advertisement comprised in a URL link via advertisement image recognition. For example, the ACEM may identify graphical contents contained in a URL link based on empirical pattern of web content format. Such empirical patterns may be classified per URL link type (e.g., a shopping site link such as Amazon.com may have an advertisement placed at the center frame of the web page; a news link such as New York Times page may have an advertisement placed at the side/bottom bar of the web page, and/or the like). For another example, the ACEM may identify dynamic contents on the web page, such as, but not limited to flash contents, banners, applets, and/or the like, as displayed advertisements“)
Claim 28:
Gurha discloses
the first aspect describes a respective said item of digital content as including first and second said components configured as respective first and second said digital images.
(see Gurha …[0259] ”…the ACEM may identify an advertisement comprised in a URL link via advertisement image recognition. For example, the ACEM may identify graphical contents contained in a URL link based on empirical pattern of web content format. Such empirical patterns may be classified per URL link type (e.g., a shopping site link such as Amazon.com may have an advertisement placed at the center frame of the web page; a news link such as New York Times page may have an advertisement placed at the side/bottom bar of the web page, and/or the like). For another example, the ACEM may identify dynamic contents on the web page, such as, but not limited to flash contents, banners, applets, and/or the like, as displayed advertisements“).
Claim 29:
Gurha discloses
the first aspect of the consumption data is generated marketusing object recognition.
(see Gurha …[0259] ”… the ACEM may identify an advertisement comprised in a URL link via advertisement image recognition”

Response to Arguments
The Applicant has overcome the Alice 101 rejection. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action..
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney M. Henry whose telephone number is 571-270-5102.  The examiner can normally be reached on Monday through Thursday from 7:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/RMH/

/Rodney Henry/ Patent Examiner Art Unit 3681

/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681